UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6046



UNITED STATES OF AMERICA,

                                              Defendant - Appellee,

          versus

DONALD LEE STOTLER,

                                            Plaintiff - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Frederick, P. Stamp, Jr., Chief
District Judge. (CR-92-67, CA-94-186)


Submitted:   October 29, 1996          Decided:     November 15, 1996


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Donald Lee Stotler, Appellant Pro Se. Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for relief under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Stotler, Nos. CR-92-67; CA-94-186 (N.D.W. Va. Nov. 1, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2